Opinion issued December 18, 2018




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-18-00879-CV
                            ———————————
              IN RE ROXANNE MONIQUE KENNEDY, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator Roxanne Monique Kennedy seeks mandamus relief to compel the trial

court to rule on various discovery-related motions.1

      The petition is denied. See TEX. R. APP. P. 52.8(a). Any pending motions are

dismissed as moot.



1
      The underlying case is In the Matter of the Marriage of Christopher Kyle Kennedy
      and Roxanne Kennedy, cause number 15FD2255, pending in the 306th District
      Court of Galveston County, Texas, the Honorable Anne B. Darring presiding.
                                 PER CURIAM

Panel consists of Justices Higley, Lloyd, and Caughey.




                                        2